Citation Nr: 0510719	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to burial benefits.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty for more than 19 years 
ending in September 1974; he died in February 2003.  The 
appellant is the veteran's sister.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran died in February 2003 of pulmonary embolism 
due to, or as a consequence of, colon cancer.  
 
2.  At the time of his death, the veteran was neither in 
receipt of, nor entitled to receive, either compensation or 
pension benefits, he did not have a pending claim for 
benefits at the time of his death, and during his lifetime, 
he had not established entitlement to service connection for 
any disability.  
 
3.  The veteran did not die while in a VA Medical Center, 
domiciliary, or a nursing home, or at a facility under 
contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment, or care.  
 
4.  The veteran served during a period of war, but he was not 
buried without charge for plot or interment in a cemetery 
owned by a State or a political subdivision of a State in a 
section used solely for the interment of persons eligible for 
burial in a national cemetery.
 
5.  The veteran was not discharged from active military 
service for a disability incurred or aggravated in line of 
duty, nor do official service records show him to have had 
such a disability that would have justified a discharge for 
disability.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2304, 5107 (West 2002); 38 
C.F.R. §§ 3.1600, 3.1601, 3.1604, 3.1605 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in Korea and during the 
Vietnam War.  The certificate of death shows that the veteran 
died at the Baptist Memorial Medical Center in Arkadelphia, 
Arkansas, on February 1, 2003, of pulmonary embolism due to, 
or as a consequence of, colon cancer.  Later that same month, 
the RO received the appellant's claim for burial benefits.  
She specified that she was not claiming that the cause of 
death was service connected.
 
A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2004).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).  
 
If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).  
 
Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c).  
 
When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions: 
(1) the deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or (2) the veteran served 
during a period of war and the conditions set forth in 
§ 3.1604(d)(1)(ii)-(v) (relating to burial in a state 
veterans' cemetery) are met; or (3) the veteran was 
discharged from the active military, naval or air service for 
a disability incurred or aggravated in line of duty (or at 
time of discharge has such a disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; the official service 
department record showing that the veteran was discharged or 
released from service for disability incurred in line of duty 
will be accepted for determining entitlement to the plot or 
interment allowance notwithstanding that the Department of 
Veterans Affairs has determined, in connection with a claim 
for monetary benefits, that the disability was not incurred 
in line of duty); and (4) the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the United States.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. 
§ 3.1600(f).  

In February 2003, the RO notified the appellant that her 
claim for burial benefits had been denied.  She appealed, 
indicating in her statements that the veteran was under the 
care of VA doctors at the time of his death; that he had been 
at the VA emergency room the week before his death; that had 
VA admitted him that night they might have discovered the 
blood clot that killed him; that the emergency medical 
technician did not have enough time to bring the veteran to 
the VA Medical Center;  and that the veteran was dead by the 
time he got to the Baptist Memorial Medical Center.  She felt 
that she should be entitled to burial benefits by virtue of 
the fact that the veteran, although not a disabled veteran, 
served his country for nearly 20 years in Korea and Vietnam 
and she maintains that, if VA had admitted him when he went 
to the emergency room, he might still be alive.  

After a careful review of the evidence in this case, the 
Board concludes that the requirements for burial benefits 
have not been satisfied.

In this case, the certificate of death listed the cause of 
death as pulmonary embolism due to colon cancer.  Contrary to 
the appellant's contentions, the box for dead on arrival 
(DOA) was not checked on the certificate of death; instead it 
revealed that, at the time of his death, the veteran was a 
patient in the emergency room at the Baptist Memorial Medical 
Center.

The appellant does not allege, and the evidence does not 
show, that the veteran died of a service-connected 
disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. § 
3.1600(a).  At the time of his death, the veteran was neither 
in receipt of pension or compensation at the time of his 
death nor did he have a pending claim for VA benefits, and 
during his lifetime, he had not established entitlement to 
service connection for any disability.  Therefore, burial 
benefits are likewise not warranted under the provisions of 
38 C.F.R. § 3.1600(b)(1)(2).  Further, the veteran's DD Form 
214 does not show that he was discharged from active duty for 
a disability incurred or aggravated in the line of duty.  His 
body was not being held by a State or a subdivision of a 
State at the time of his death.  Therefore, entitlement to 
burial benefits under 38 C.F.R. § 3.1600(b)(3) is also not 
warranted.
 
Finally, the veteran was not hospitalized by VA in a VA 
facility or in a non-VA facility at the time of his death.  
38 U.S.C.A. §§ 1701(1)(4), 1703 (West 2002); 38 C.F.R. 
§ 3.1600(c).  He was also not enroute while traveling under 
prior authorization and at VA expense to warrant burial 
benefits pursuant to 38 C.F.R. 
§ 3.1605(a).
 
The appellant specified in her February 2003 application for 
burial benefits that the veteran was not buried at a state 
owned cemetery and gave the name of a private cemetery 
located in Fendley, Arkansas as the place of burial or 
location of cremains.  Similarly, entitlement to a plot or 
interment allowance must be denied as a matter of law 
because: the veteran is not eligible for a non-service 
connected death burial allowance, as previously discussed; 
though he served during a period of war, he has not met all 
the provisions of 38 C.F.R. § 3.1604(d)(1)(ii)-(v) (relating 
to burial in a state veterans' cemetery); he was not 
discharged from the active military, naval, or air service 
for a disability incurred or aggravated in line of duty; and 
his remains are located at a private facility which charged 
for their services.  38 C.F.R. § 3.1600(f).  

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that the veteran 
might be alive today, or alternatively, that she should be 
entitled to benefits based on the fact that the veteran would 
have died in a VA facility, if VA had admitted him from the 
VA emergency room when he was seen on January 21, 2003 after 
his primary care physician had expressed an old blood clot 
from his incision site following colon cancer surgery 
performed on July 10, 2003.  Unfortunately, the Board has no 
authority to act outside the constraints of the statutory and 
regulatory criteria.

The Board can only conclude that the evidence of record does 
not satisfy the threshold legal eligibility requirements for 
the burial benefits sought in this appeal.  Where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, 
review of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) is not necessary in this case.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law).  See VAOPGCPREC 5-2004; see also Mason v. Principi, 16 
Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  


ORDER

Entitlement to burial benefits is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


